Title: James Maury to James Madison, 31 March 1828
From: Maury, James
To: Madison, James


	    
	      My dear Sir,
	      
		Liverpool
		 31 March 1828
	      
	    
	    
Before committing myself as I did in my letter of the 29 of January, I ought to have been better informed than I now find I had been, when I wrote it. And must correct as soon as I can a mis-statement, lest you, under the sanction of perhaps, the oldest Tobacco merchant in Europe, should quote him: therefore, instead of "for the purpose of imparting flavor to their flavorless Trash" be so good as read for the sole purpose of manufacturing into snuff; for I now find they have been so long habituated to the use of their own Tobacco, as to be content with it, except for Snuff.
By the News papers you will have pleasure in seeing such a prospect of the repeal of the Test & Corporation Acts, which for so long a period have annoyed the Dissenters: and this I cannot help regarding as the forerunner of the removal of the Disabilities of the Catholics; and why should it not be so?
I thought I had written to you or to some other friend on the following subject, until the other day: and indeed I may have written, but have omitted copying the letter.
Formerly there lived in orange county, a Mr John Walker, a lawyer, well known to your father; and, possibly, to yourself.  This Gentleman had transactions with me and the result was a balance in his favor, which I wondered had never been claimed of me by him or any one for him.  Many years ago I authorised my brother Fontaine and, after him, Benjamin Day to adjust this Matter; but never have been informed by either of them what has been done: nor can I take on me to say whether this debt has, or has not, been paid.  And, my dear Sir, if you happen to know the legal representative of Mr Walker, will you have the goodness to give me his address: and, farther, if you please, his standing as to character &c &c?
My son Matthew is from home or would join William and the writer in kindest regards and best wishes to you, Mrs Madison and my venerable antient friend.  Your old obliged friend & Servant

	    
	      James Maury
	    
	  